Per Curiam:
This is a negligence suit arising out of the death of the plaintiff’s intestate while working for the defendant upon a scaffold in front of the how of a scow in the defendant’s shipyard. The complaint expressly charged the defendant with having negligently violated section 18 of chapter 415 of the Laws of 1897, commonly known as the Labor Law. At the conclusion of the trial the case was left to the jury in a charge to which neither party took an exception, and the only questions presented by this appeal relate to the subsequent action of the trial judge in charging sixteen requests presented by the defendant.
Many of the instructions thus given to the jury involved the legal proposition that the duty of a master to his servants in such a case as this was fully performed by furnishing proper materials for the construction of the scaffold which broke, so that where a master committed the details of the construction of the scaffold to his servants, and their negligence in carrying out those details resulted in injury to a fellow-servant, the master was not chargeable. This was the rule sanctioned in Butler v. Townsend, (126 N. Y. 105) and other authoritative decisions rendered before the enactment of the Labor Law. Section 18 of that statute, however, has changed the rule. This change has been distinctly recognized by the Appellate Division in the first department and by the Court of Appeals in the case of Stewart v. Ferguson (34 App. Div. 515 ; 52 id. 317; affd., 164 N. Y. 553). The instructions given in response to the requests of the defendant were,, therefore, highly misleading, and almost equivalent in effect to a direction to the jury to find against the plaintiff. For this error we think the judgment should be reversed.
All concurred, except Woodward, J., who read for affirmance.